UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 NOALA FRITZ, et al.,

                  Plaintiffs,

        v.                                                 Civil Action No. 15-456 (RDM)

 ISLAMIC REPUBLIC OF IRAN, et al.,

                  Defendants.


                                   MEMORANDUM OPINION

       Following the submission of the special master’s report and recommendations regarding

damages, Dkt. 90, Plaintiffs have now moved for the Court to approve the special master’s

damages award and to enter partial final judgment under Federal Rule of Civil Procedure 54(b)

with regard to the U.S.-national plaintiffs. For the reasons stated below, the Court adopts the

damages recommendations provided by the special master, subject to the modifications discussed

below. In addition, the Court awards punitive damages in favor of Al-Taie’s estate and U.S.-

national family members. Finally, the Court concludes that there is no just reason to delay entry

of final judgment with regard to the U.S.-national plaintiffs and will, accordingly, enter partial

final judgment.

                                       I. BACKGROUND

       In January 2007, First Lieutenant Jacob Fritz, Specialist Johnathan Bryan Chism, and

Private First Class Shawn Falter were abducted from the Provincial Joint Coordination Center in

Karbala, Iraq, and, shortly thereafter, murdered by their captors. In October 2006, Staff Sergeant

                                                 1
Ahmed Al-Taie was abducted while in Baghdad, held hostage, and ultimately murdered.

Plaintiffs, the estates and family members of the four direct victims, brought this action against

the Islamic Republic of Iran and the Islamic Revolutionary Guard Corps (collectively, “Iran”),

alleging that the terrorist organization that carried out these brutal acts, Asaib Ahl al-Haq

(“AAH”), could not have done so without material support from Iran. To establish subject

matter jurisdiction, Plaintiffs invoked the state-sponsored terrorism exception to the Foreign

Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1605A(a). Plaintiffs—all except one of whom

are U.S. nationals—relied on another provision in the statute, § 1605A(c), to supply a federal

cause of action, alleging that Iran provided “material support” to AAH, which in turn engaged in

acts of extrajudicial killing, hostage taking, and torture. 28 U.S.C. § 1605A(c).

       On August 2, 2018, this Court made findings of fact and conclusions of law relating to

these claims. In summary, the Court concluded that (1) Iran provided AAH with “significant

support—in the form of training, supplies, intelligence, and funding—as part of its larger

strategy to destabilize Iraq and [to] drive the United States from the Middle East,” Dkt. 89 at 6

(Memorandum Opinion); (2) AAH “took Fritz, Chism, and Falter hostage, and brutally beat and

murdered them,” id.; (3) “AAH held Al-Taie hostage, brutally beat and murdered him,” id. at 7;

and (4) AAH could “not have committed any of these acts without Iran’s support,” id. at 8. The

Court further concluded that Iran’s role in these events was sufficient to support the Court’s

subject matter jurisdiction under 28 U.S.C. § 1605A(a). See id. at 39. However, because the

FSIA’s cause of action, 28 U.S.C. § 1605A(c), applies only to “a national of the United States,”

“a member of the armed forces,” “an employee [or contractor] of the [U.S.] Government . . .

acting within the scope of the employee’s employment,” or “the legal representative of ” any
                                                  2
such person, the Court found that only the U.S.-national plaintiffs had established their right to

relief under the FSIA. See Dkt. 89 at 56. The Court, accordingly, granted Plaintiffs’ motion for

default judgment against Iran with respect to the U.S. nationals, but the motion denied without

prejudice with respect to the claims of Bashar Al-Taie, concluding that he had yet to establish his

right to relief under D.C. law. Id. at 58.

       Having granted Plaintiffs’ motion for default judgment against Iran with regard to

liability, the Court referred the case to a special master, Deborah Greenspan, to prepare proposed

findings of fact and recommendations for damages. See Dkt. 88 (Order Appointing Special

Master). The special master has now filed her report. See Dkt. 90 (Special Master Report). In

compiling her report and drafting her recommendations, the special master relied on sworn

testimony, video depositions, medical records and autopsies, and expert reports, all of which

have been filed with this Court. See Dkt. 69–83. The report lays out the effects that the

abductions and murders of the four servicemen have had on the family members of the direct

victims, and carefully analyzes these effects under the applicable framework for state-sponsored

terrorism cases. The Court thanks the special master for her thorough and thoughtful analysis,

which she completed on an expedited schedule.

       Plaintiffs now request that the Court approve the special master’s proposed damage

awards and enter partial final judgment under Federal Rule of Civil Procedure 54(b) with regard

to the U.S.-national plaintiffs. As explained below, the Court adopts the proposed findings and

recommendations of the special master, subject to the modifications discussed below. In

addition, the Court will award punitive damages to the estate of Staff Sergeant Ahmed Al-Taie

and his U.S.-national family members. In total, the Court awards the U.S.-national plaintiffs
                                                 3
$193,044,753 in compensatory damages and awards the estate and family of Staff Sergeant Al-

Taie $55,903,936 in punitive damages.

                                          II. ANALYSIS

       In its prior Memorandum Opinion, the Court concluded that the U.S.-national plaintiffs

had “demonstrat[ed] that they are entitled to relief under § 1605A(c).” Dkt. 89 at 58. The only

remaining questions, therefore, are what type of damages Plaintiffs are entitled to recover and in

what amounts. Below, the Court resolves common questions regarding the award of damages.

The damages awarded to each individual plaintiff are listed in the separate Order that

accompanies this Memorandum Opinion.

A.     Damages

       Having reviewed the special master’s damages calculation, the Court concludes the

following: (1) the estates of the direct victims are entitled to economic damages; (2) all of the

U.S.-national plaintiffs are entitled to non-economic damages for of pain and suffering and/or

solatium; (3) an award of prejudgment interest is appropriate for both economic and non-

economic damages, and; (4) the estate and U.S.-national family members of Staff Sergeant Al-

Taie are entitled to punitive damages for Iran’s conduct that post-dates the enactment of the

FSIA’s cause of action in 2008. See 28 U.S.C. § 1605A(c).

       1.        Economic Damages

       As other district courts have noted, “[s]ection 1605A explicitly provides that foreign

state-sponsors of terrorism are liable to victims for economic losses stemming from injuries or

death sustained as a result of the foreign state’s conduct.” Thuneibat v. Syrian Arab Republic, 167
F. Supp. 3d 22, 48 (D.D.C. 2016) (citing 28 U.S.C. § 1605A(c)). Traditionally, plaintiffs may
                                                 4
prove economic losses by the submission of a forensic economist’s expert report. See Roth v.

Islamic Republic of Iran, 78 F. Supp. 3d 379, 402 (D.D.C. 2015); Valore v. Islamic Republic of

Iran, 700 F. Supp. 2d 52, 83 (D.D.C. 2010). When evaluating an expert’s report, the Court must

consider the “reasonableness and foundation of the assumptions relied upon by the expert.”

Roth, 78 F. Supp. 3d at 402 (citing Reed v. Islamic Republic of Iran, 845 F. Supp. 2d 204, 214

(D.D.C. 2012)).

       Plaintiffs have submitted expert economic loss reports for each of the direct victims,

prepared by Dr. James Markham, a senior economist at the Center for Forensic Economic Studies

(“CFES”), and Chad Staller, President and Senior Economist at CFES. See Dkt. 71-10 (economic

loss report for Jacob Fritz); Dkt. 74-9 (economic loss report for Bryan Chism); Dkt. 77-17

(economic loss report for Shawn Falter); Dkt. 80-10 (economic loss report for Ahmed Al-Taie).

The special master notes that “Dr. Markham’s and Mr. Staller’s experience and expertise in the

field of forensic economics are well-documented,” Dkt. 90 at 33, and that both “have testified as

experts in state and federal courts nationwide,” including this Court. See, e.g., Roth, 78 F. Supp.
3d at 404–05; Osongo v. Republic of Sudan, 60 F. Supp. 3d 144, 149 (D.D.C. 2014), aff’d in

part, rev’d in part on other grounds sub nom Owens v. Republic of Sudan, 864 F.3d 751 (D.C.

Cir. 2017)). After finding that the CFES calculations were “reasonable,” “consistent with

generally accepted practices,” and “appl[ied] appropriate assumptions based on reasonable and

well-documented sources,” the special master recommends that the Court adopt their proposed

economic loss calculations, including their proposal for an increased award for the estate of

Ahmed Al-Taie based on its loss of Al-Taie’s household services in assisting with his parents’

needs. See Dkt. 90 at 34. The Court adopts these recommendations and will award economic
                                                 5
loss damages to Plaintiffs in the amounts set forth in CFES reports. See id.; see also Dkt. 94

(listing awards).

       2.      Non-Economic Damages

               a.      Pain and Suffering of Direct Victims

       The estates of the direct victims can also recover for the pain and suffering endured by

Fritz, Chism, Falter, and Al-Taie. As the special master observes, although “it is difficult to

place a dollar value on pain and suffering in any situation,” id. at 35, the Court must nonetheless

“ensure that individuals with similar injuries receive similar awards.” Valore, 700 F. Supp. 2d at

84 (quoting Peterson v. Islamic Republic of Iran, 515 F. Supp. 2d 25, 54 (D.D.C. 2007)

(“Peterson II”)). In assessing pain and suffering damages, the special master bases her

recommendations, Dkt. 90 at 35, on “certain guideposts”: First, numerous decisions from this

Court have adopted a general procedure for the calculation of damages that begins with the

baseline assumption that persons suffering substantial injuries in terrorist attacks are entitled to

$5 million in compensatory damages. Wultz v. Islamic Republic of Iran, 864 F. Supp. 2d 24, 37–

38 (D.D.C. 2012); see also Cohen v. Islamic Republic of Iran, 268 F. Supp. 3d 19, 24 (D.D.C.

2017) (“Cohen II”)). Second, previous decisions have provided compensation for the extreme

fear and distress a victim experiences knowing his death is imminent. See Baker v. Socialist

People’s Libyan Arab Jamahirya, 775 F. Supp. 2d 48, 81–82 (D.D.C. 2011) (“Courts have been

influenced not only by the length of time that the victim endured physical suffering, but by the

victim’s mental anguish stemming from the knowledge that death was imminent.”); Kilburn v.

Islamic Republic of Iran, 699 F. Supp. 2d 136, 157 (D.D.C. 2010) (awarding “additional

compensation in the amount of $1,000,000 for the portion of his life that he spent facing certain
                                                  6
death alone”); Stethem v. Islamic Republic of Iran, 201 F. Supp. 2d 78, 89 (D.D.C. 2002)

(awarding $500,000 to the estate of the executed victim “for the pain and suffering he endured

prior to being singled out for execution” and an additional $1 million for “the several minutes of

anguish and pain [the victim] endured as and immediately after being shot by [a terrorist] and

thrown from the [air]plane”). Third, prior decisions have considered “the duration of the pain

and suffering, the nature and extent of the injuries, the fear and terror experienced by the victim,

and the circumstances surrounding the death.” Dkt. 90 at 37; see also id. (collecting cases and

damages awards).

       Against this backdrop, the special master recommends that the estates of Jacob Fritz,

Bryan Chism and Shawn Falter should each receive $5.5 million each. Recognizing that there

are offsetting reasons to depart upward and downward from the baseline assumption of $5

million, the Court will award each of these estates $5.0 million for pain and suffering. In its

prior Memorandum Opinion, the Court concluded that the “evidence support[ed] the inference

that all three men were kicked or otherwise beaten in the head while handcuffed and—

significantly—while already suffering from severe gunshot wounds.” Dkt. 89 at 47. Although

the “beatings [of Fritz, Chism, and Falter] did not take place over an extended period of time,”

those beatings “were severe, and given the state of the soldiers,” caused extreme pain and

suffering. Dkt. 89 at 47. On the other hand, the $5 million baseline award often incorporates an

element of future pain and suffering, which survivors of attacks must bear. See Wultz, 864 F.

Supp. 2d at 37–38. In addition, in her report, the special master acknowledged that “one could

argue that the amount of damages for pain and suffering should be lower in the case of the

Karbala Direct Victims because the duration of pain and suffering was relatively short.” Dkt. 90
                                                  7
at 38–39. Weighing the brutality of the injuries against the short time period, the Court

concludes that an award of the baseline $5 million is appropriate for each of the Karbala victims.

Indeed, this is the award that Plaintiffs themselves had requested in their submission to the

special master. See Dkt. 70 at 8–12.

       With respect to Al-Taie, the special master suggests awarding $10,740,000 in pain and

suffering to Al-Taie’s estate, based on $10,000 per day for an estimated period of 1,074 days.

The Court adopts the special master’s recommendation for an award of $10,000 for each day that

Al-Taie was in captivity but reduces the award slightly to account for the time that Al-Taie was

not in AAH’s custody. “Courts in this district . . . typically set damages for prolonged and

abusive captivity at $10,000 per day for the pain and suffering that victims experienced while

imprisoned.” Hekmati v. Islamic Republic of Iran, 278 F. Supp. 3d 145, 163–64 (D.D.C. 2017)

(internal quotations omitted). Congress took a similar approach, moreover, for purposes of

calculating payments to individuals held hostage in Tehran between 1979 and 1981. See 34

U.S.C. § 20144. Applying this benchmark, the special master recommends that the Court award

the estate of Al-Taie $10,000 per day for the period of his captivity.

       This case, however, comes with a wrinkle: The Court does not know precisely how long

Al-Taie was held before his murder. The Court concludes, however, that the special master’s

recommendation of a 1,074-day period of captivity is reasonable. Al-Taie was abducted in

October 2006. See Dkt. 89 at 33. According to Dr. Mallak, the forensic evidence of Al-Taie’s

remains indicate that he was murdered sometime between February 2009 and February 2011.

See Dkt. 54 at 38–39 (Mallak). The 1,074-day time period for calculating damages estimates

that his death occurred on October 1, 2009. This approximation, which the plaintiffs proposed,
                                                 8
is a fair— or, in the words of the special master, a “conservative”—estimate of his total time in

captivity.

        The Court notes, however, that although 1,074 days is a reasonable estimate of Al-Taie’s

total captivity, Al-Taie was not in AAH’s custody from the offset. Instead, he was abducted by

other members of Jaysh al-Mahdi on October 23, 2006, and then, upon the realization that Al-

Taie was an American soldier, transferred to AAH’s custody sometime in “early November

2006.” Dkt. 89 at 34; see also Dkt. 53 at 8–12. The Court, accordingly, will discount the special

master’s recommendation by ten days, or $100,000, to account for the time period that Al-Taie

was not in AAH’s custody. Therefore, the Court will award pain and suffering damages in the

total amount of $10,640,000 to the estate of Al-Taie.

               b.      Solatium for Family Members

        The state-sponsored terrorism exception to the FSIA expressly contemplates the award of

solatium damages to the close relatives of terrorism victims. See 28 U.S.C. § 1605A(c). An

award of solatium is intended to compensate for the “the mental anguish, bereavement and grief

that those with a close personal relationship to a decedent experience as the result of the

decedent’s death, as well as the harm caused by the loss of the decedent.” Belkin v. Islamic

Republic of Iran, 667 F. Supp. 2d 8, 22 (D.D.C. 2009). As the special master notes, there exists

a “‘presumption’ that family members in direct lineal relationship ‘suffer compensable mental

anguish and testimony proving a close relationship will usually be sufficient to sustain an award

of solatium damages.’” Kaplan v. Hezbollah, 213 F. Supp. 3d 27, 38 (D.D.C. 2016) (quoting

Kim v. Democratic People’s Republic of Korea, 87 F. Supp. 3d 286, 290 (D.D.C. 2015))

(internal alterations omitted). “Solatium claims are typically brought by family members who
                                                 9
were not present or injured themselves.” Cohen v. Islamic Republic of Iran, 238 F. Supp. 3d 71,

84 (D.D.C. 2017) (“Cohen I”). The size of the award is based on multiple factors, including

“evidence establishing an especially close relationship between the plaintiff and decedent,”

“medical proof of severe pain, grief or suffering on behalf of the claimant,” and the particular

“circumstances surrounding the terrorist attack which made the suffering particularly more acute

or agonizing.” Oveissi v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 26–27 (D.D.C. 2011)

(“Oveissi I”). In Heiser I, the court surveyed other decisions and concluded that “courts

typically award between $8 million and $12 million for pain and suffering resulting from the

death of a spouse[,] approximately $5 million to a parent whose child was killed[,] and

approximately $2.5 million to a plaintiff whose sibling was killed.” 466 F. Supp. 2d at 269

(footnotes omitted). These amounts, however, are merely guideposts, and courts should deviate

depending on the circumstances. See Fraenkel v. Islamic Republic of Iran, Ministry of Foreign

Affairs, 892 F.3d 348, 361–62 (D.C. Cir. 2018).

       The family members in this case have presented compelling evidence concerning their

relationships to the direct victims. The deaths of Jacob Fritz, Bryan Chism, Shawn Falter, and

Ahmed Al-Taie, and the manner in which they occurred, have wrought profound harm to each of

these families—emotional, physical, and financial. Each family member has presented to the

Court and the special master testimony demonstrating his or her close relationship to the direct

victim and the irreparable loss he or she continues to bear. The special master has considered the

individual circumstances of each of the plaintiffs and has recommended an amount for each.

Given the comprehensive evidence of devastating individualized grief and loss in the record, see



                                                10
Dkt. 90 at 6–31, the Court adopts the special master’s recommendations regarding each of the

family members of the direct victims.

       This includes the special master’s recommendation to award damages to plaintiffs who

were half or step-siblings or step-parents of the direct victims. As the record shows, the

abductions, torture, and murders of Fritz, Chism, Falter, and Al-Taie inflicted extraordinary

suffering on all of their family members, whether those family members were brothers and

sisters, mothers and fathers, or—in the cases of Falter and Chism—half-siblings, step-siblings, or

step-parents. The Court acknowledges that the elements of a solatium claim are

“indistinguishable from an IIED claim,” Valore, 700 F. Supp. 2d at 85, and, as such, are

traditionally limited to a victim’s “immediate family.” Bettis v. Islamic Republic of Iran, 315
F.3d 325, 335 (D.C. Cir. 2003). Although decisions in this circuit have “adopted the strict

meaning of ‘immediate family,’ defined as one’s spouse, parents, siblings, and children,” Estate

of Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 28 (D.D.C. 2009) (“Heiser II”) (internal

citations omitted), the D.C. Circuit has recognized that “immediate family members” may

include “members of the victim’s household” who are “viewed as the functional equivalents of

immediate family members.” Bettis, 315 F.3d at 337. Accordingly, “[s]iblings of half-blood . . .

are presumed to recover as a full-blood sibling would,” Peterson II, 515 F. Supp. 2d at 52, and

step-siblings have recovered as immediate family members when they were “treated like a

brother [or sister]” or the “functional equivalent of a brother [or sister].” Valore, 700 F. Supp. 2d

at 80; see also Heiser II, 659 F. Supp. 2d at 29 (awarding compensation to non-adoptive step-

father and step-son of victim when they “lived in the same household” as the victim and victim

treated step-father “like he was his biological” parent and provided for step-sons “financially,
                                                 11
emotionally, [and] socially”). Here, every non-biological or half-family member has shown that

he or she was sufficiently close to the direct victim to meet the “functional equivalent” test. See

Dkt. 90 at 46 (documenting how Vanessa Chism, Bryan’s step-mother, “treated Bryan as, and

considered Bryan to be, one of her sons.”); id. at 47 (documenting how Linda Falter, Shawn’s

step-mother, “functioned as Shawn’s mother—fulfilling all aspects of such a relationship—from

the time Shawn was approximately four years old until his death.”); id. at 47–48 (documenting

how Shawn Falter “lived in the same household” as all but one of his half- and step-siblings, and

that one step-sibling, an adult, “cared for Shawn” when on leave and “treated him as his little

brother.”). 1 The Court, accordingly, will adopt the special master’s recommendation to award

solatium damages to each of these plaintiffs as well.

       3.      Prejudgment Interest

       Plaintiffs have also requested, and the special master has calculated, an award of

prejudgment interest. “The decision to award prejudgment interest, as well as how to compute

that interest, rests within the discretion of the court, subject to equitable considerations.” Baker,
775 F. Supp. 2d at 86. “The purpose of such awards is to compensate the plaintiff for any delay


1
   This is not to say that every half-sibling or step-sibling, no matter how much older or younger
than the victim and no matter their relationship, will always be entitled to recover as a full sibling
would. In many cases, an individual like Andrew Lucas, Shawn Falter’s half-brother who did
not meet Shawn until Andrew was in his early twenties and did not live in the same household
for extended periods of time, will not be able to show that he or she is the “functional
equivalent” of a full sibling. Here, however, the Court concludes that Andrew Lucas has
demonstrated that his relationship with Shawn was sufficiently close to entitle Andrew to the
solatium award of a full sibling. Andrew had known Shawn since Shawn was “four of five”
years old, Dkt. 77-16 at 4; saw Shawn “probably more” than Andrew saw “any of [his] blood
relatives,” id. at 5; and picked Shawn up from school, assisted with his homework, and attended
his sporting events, id. at 6. Andrew was also profoundly affected by Shawn’s death and was
personally involved in the aftermath.
                                                   12
in payment resulting from the litigation.” Oldham v. Korean Air Lines Co., 127 F.3d 43, 54

(D.C. Cir. 1997). Accordingly, “[p]rejudgment interest is an element of complete

compensation.” Oveissi v. Islamic Republic of Iran, 879 F. Supp. 2d 44, 59 (D.D.C. 2012)

(“Oveissi II”) (quoting West Virginia v. United States, 479 U.S. 305, 311–12 (1987)). Decisions

from this Court are divided, however, as to the applicability of prejudgment interest to non-

economic awards to the family members of terror victims. Several decisions have reasoned that,

because awards for pain and suffering and solatium are “designed to be fully compensatory” in

and of themselves, prejudgment interest is “not appropriate and will be denied.” Wyatt v. Syrian

Arab Republic, 908 F. Supp. 2d 216, 232 (D.D.C. 2012), aff’d, 554 F. App’x 16 (D.C. Cir.

2014); see also Roth, 78 F. Supp. 3d at 404; Thuneibat, 167 F. Supp. 3d at 48. Other decisions,

however, “have awarded prejudgment interest in cases where plaintiffs were delayed in

recovering compensation for their injuries—including, specifically, where such injuries were the

result of targeted attacks perpetrated by foreign defendants,” Pugh v. Socialist People’s Libyan

Arab Jamahiriya, 530 F. Supp. 2d 216, 263 (D.D.C. 2008), and have concluded that prejudgment

interest is appropriate in FSIA cases because “[d]enying prejudgment interest on these damages

would allow defendants to profit from the use of the money [in the time between the attacks and

the litigation].” Estate of Doe v. Islamic Republic of Iran, 943 F. Supp. 2d 180, 184 n.1 (D.D.C.

2013); see also Baker, 775 F. Supp. 2d at 86; Belkin, 667 F. Supp. 2d at 24.

       The Court concludes that prejudgment interest is appropriate in this case. An award of

solatium is a payment that treats the loss of a close family member as a harm that arises at the

moment of the tort. “Awards for pain and suffering and solatium are calculated without

reference to the time elapsed since the attacks.” Khaliq v. Republic of Sudan, 33 F. Supp. 3d 29,
                                                13
35 (D.D.C. 2014), aff’d sub nom. Owens v. Republic of Sudan, 864 F.3d 751 (D.C. Cir. 2017). A

solatium award is therefore best viewed as fixed at the time of the loss. As a result, Plaintiffs

were theoretically entitled to the full amount of their solatium awards in 2006 (when Al-Taie was

abducted) and 2007 (when Fritz, Chism, and Falter were abducted and killed), and thus

prejudgment interest is appropriate to account for the time that they have not had access to that

full amount. The Court, accordingly, will award prejudgment interest on the past economic loss

of the direct victims as well as the non-economic pain and suffering and solatium damages

suffered by the victims’ estates and families.2

       4.      Punitive Damages

       In addition to the awards discussed above, Plaintiffs have also sought punitive damages.

See Dkt. 9 (Am. Compl. ¶¶ 128–30); Dkt. 91 at 3–7. In its current form, the FSIA expressly

contemplates the award of punitive damages. See 28 U.S.C. § 1605A(c). Punitive damages,

however, were not available under the statute until a federal cause of action was added in 2008.

In Owens v. Republic of Sudan, the D.C. Circuit held that 28 U.S.C. § 1605A “authorize[d] a

quantum of liability—punitive damages—to which foreign sovereigns were previously immune.”

864 F.3d 751, 815 (D.C. Cir. 2017). But, relying on Landgraf v. USI Film Products, 511 U.S.
2
  “The D.C. Circuit has explained that the prime rate—the rate banks charge for short-term
unsecured loans to creditworthy customers—is the most appropriate measure of prejudgment
interest.” Khaliq, 33 F. Supp. 3d at 35 (citing Forman v. Korean Air Lines Co., Ltd., 84 F.3d
446, 450–51 (D.C. Cir. 1996)). Applying this rule, the special master has calculated
prejudgment interest at the average annual prime rate in each year from the date of the respective
attacks (January 20, 2007 for the Karbala attack and October 23, 2006 for the abduction of Al-
Taie). The Court adopts the special master’s recommended totals, subject to the modifications
discussed above.

                                                  14
244 (1994), the Court of Appeals also held that § 1605A could not authorize new liability for

prior events unless the statute contained “a clear statement authorizing punitive damages for past

conduct.” Owens, 864 F.3d at 816. Concluding that the “FSIA contains no such statement,” the

D.C. Circuit held that plaintiffs prevailing under § 1605A may recover punitive damages only for

the post-enactment conduct of a foreign sovereign. Id. at 816–17.

       Congress enacted FSIA’s cause of action on January 28, 2008, as part of the National

Defense Authorization Act (NDAA), Pub. L. No. 110-181, § 1083, 122 Stat. 338–44 (2008)

(codified at 28 U.S.C. § 1605A(c)). Because the Karbala attacks occurred in 2007, and because

this Court is bound by Owens, the families of Fritz, Falter, and Chism have withdrawn their

request for punitive damages. See Dkt. 92 at 2. Ahmed Al-Taie, however, was not murdered

until sometime between February 2009 and February 2011, well after the enactment of the 2008

NDAA. Thus, Plaintiffs may recover punitive damages for the injuries he and his family

sustained after January 28, 2008.

         Punitive damages “serve to punish and deter the actions for which they awarded.”

Valore, 700 F. Supp. 2d at 87. The Court has no difficulty concluding that AAH’s treatment of

Al-Taie, with the material support of Iran, warrants punitive damages in this case. As the Court

described in its previous Memorandum Opinion, Al-Taie “suffered severe and persistent pain”

while in captivity and “was beaten on a daily basis” before being executed. Dkt. 89 at 35. The

purpose of this abuse was to “terrorize and intimidate” other American soldiers. Id. at 36

(internal alterations omitted).

       Pursuant to this Court’s order on August 1, 2018, see Dkt. 87, the special master did not

consider, and did not calculate, an appropriate award of punitive damages for Iran’s material
                                                15
support of AAH’s abuse of Al-Taie. “In determining the proper punitive damages award, courts

evaluate four factors: (1) the character of the defendants’ act, (2) the nature and extent of harm to

the plaintiffs that the defendants caused or intended to cause, (3) the need for deterrence, and (4)

the wealth of the defendants.” Valore, 700 F. Supp. 2d at 87 (quoting Acosta v. Islamic Republic

of Iran, 574 F. Supp. 2d 15, 30 (D.D.C. 2008)). Recently, several decisions from this Court have

calculated the total compensatory damages awarded regarding a victim, and then multiplied that

award “by a factor between one and five.” Cohen II, 268 F. Supp. 3d 19 at 28; see also id.

(listing cases and awards). In light of these decisions, the Court concludes that a multiplier of

two is appropriate in this case. Given that Al-Taie suffered abuse that both pre-dated and post-

dated the enactment of the FSIA’s cause of action, the Court will exclude punitive damages

incurred for conduct pre-dating the enactment of 28 U.S.C. § 1605A(c). Using its previous

benchmark of 1,074 days of captivity beginning on October 23, 2006 and only applying the

multiplier to conduct that occurred between January 28, 2008 (the 2008 NDAA’s enactment) and

October 1, 2009 (the approximated death of Al-Taie), the Court concludes that a punitive

damages award in the amount of $55,903,936 is appropriate.3 Consistent with other decisions in


3
  This is double the amount of compensatory damages that Al-Taie’s family members would
recover if Al-Taie’s mistreatment, captivity, and murder had begun on the date of §1605A(c)’s
enactment (January 28, 2008), rather than October 23, 2006. The Court calculates this amount as
follows: The total amount of compensatory damages the Court will award to Al-Taie’s estate
and family is $32,461,968. Of that award, only Al-Taie’s estate’s pain and suffering award of
$10,640,000 was contingent on the duration of his captivity; the pain and suffering and solatium
damages of his family, and the economic loss caused by his execution, are all based on the nature
of his abuse and the manner of his death, rather than his length of confinement. Those amounts,
therefore, would be identical had Al-Taie’s captivity begun on January 28, 2008, rather than
October 23, 2006. Accordingly, the only amount the Court must discount is Al-Taie’s pain and
suffering award. 613 days elapsed between January 28, 2008 and October 1, 2009, the
approximate date of Al-Taie’s death. Accordingly, the Court applies the $10,000 per-day pain
                                                16
this circuit, the award of punitive damages will be apportioned among the estate and family of

Al-Taie “relative to their individual compensatory awards.” Cohen II, 268 F. Supp. 3d at 28.

B.      Federal Rule of Civil Procedure 54(b)

        Plaintiffs move for entry of partial final judgment with respect to the claims of the

U.S.- national plaintiffs. See Dkt. 91 at 7. Because the remaining non-U.S.-national plaintiff’s

claims are distinct from those of the U.S. nationals, and because the ability of the U.S.-national

plaintiffs to receive timely payment from the fund created by the Justice for United States

Victims of State Sponsored Terrorism Act, 34 U.S.C. § 20144, is dependent on the entry of final

judgment, the Court concludes there is no just reason to delay entry of final judgment with

respect to the claims of those plaintiffs.

        When an action contains multiple claims or multiple parties, a “court may direct entry of

a final judgment as to one or more, but fewer than all, claims or parties only if the court

expressly determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b); see also

Kaplan v. Cent. Bank of the Islamic Republic of Iran, 896 F.3d 501 (D.C. Cir. 2018). “The

decision for certification [of partial final judgment] must constitute a ‘judgment’ in the sense that

it determines a claim for relief,” and it also must be “an ultimate disposition of an individual

claim entered in the course of a multiple claims action.” Bldg. Indus. Ass’n of Superior Cal. v.




and suffering award to 613 days instead of 1,064, meaning that for the purposes of calculating
punitive damages, Al-Taie’s pain and suffering award would be $6,130,000 rather than
$10,640,000. Al-Taie’s family members would have thus recovered total compensatory damages
of $27,951,968 rather than $32,461,968 had Al-Taie’s mistreatment begun on the date of
§1605A(c)’s enactment. The punitive damages award, therefore, is $27,951,968 multiplied by a
factor of two.

                                                 17
Babbitt, 161 F.3d 740, 744 (D.C. Cir. 1998). In addition, the Court must “expressly determine[]

that there is no just reason for delay,” Fed. R. Civ. P. 54(b), considering “such factors as whether

the claims under review were separable from the others remaining to be adjudicated and whether

the nature of the claims already determined was such that no appellate court would have to

decide the same issues more than once even if there were subsequent appeals.” Bldg. Indus.

Ass’n, 161 F.3d at 744 (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980)).

       As discussed in the Court’s Memorandum Opinion, the Court found Iran liable under 28

U.S.C. § 1605A with respect to the claims of the U.S.-national plaintiffs. See Dkt. 89 at 58. The

resolution of the U.S.-national plaintiffs’ damages award thus fully resolves their claims for

relief. The state law claims of Bashar Al-Taie, the only non-U.S. national in the case, however,

remain pending before this Court. See id. at 66. As a result, the Court cannot enter final

judgment with regard to all plaintiffs at this time.

       Absent entry of final judgment, however, the U.S.-national plaintiffs will be prejudiced in

their ability to receive prompt payment of all or some of their compensatory damages awarded

from the fund Victims of State Sponsored Terrorism fund, administered by the Department of

Justice. See 34 U.S.C. § 20144(c)(2). Given these circumstances, the Court concludes that entry

of partial final judgment with respect to the U.S.-national plaintiffs is appropriate under Federal

Rule of Civil Procedure 54(b).




                                                  18
                                          CONCLUSION

       The Court will enter a separate order awarding damages to Plaintiffs as described above

and will enter partial final judgment with regard to the U.S.-national plaintiffs.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: August 20, 2018




                                                 19